CONSULTING GROUP CAPITAL MARKETS FUNDS (the “TRUST”) LARGE CAPITALIZATION GROWTH INVESTMENTS LARGE CAPITALIZATION VALUE EQUITY INVESTMENTS SMALL CAPITALIZATION GROWTH INVESTMENTS SMALL CAPITALIZATION VALUE EQUITY INVESTMENTS INTERNATIONAL EQUITY INVESTMENTS EMERGING MARKETS EQUITY INVESTMENTS CORE FIXED INCOME INVESTMENTS HIGH YIELD INVESTMENTS INTERNATIONAL FIXED INCOME INVESTMENTS MUNICIPAL BOND INVESTMENTS MONEY MARKET INVESTMENTS (collectively, the “Funds”) SUPPLEMENT DATED OCTOBER 3, 2008 TO THE STATEMENT OF ADDITIONAL INFORMATION DATED JANUARY 2, 2008 The following information supplements, and to the extent inconsistent therewith, supersedes, certain information in the Prospectus and Statement of Additional Information. Defined terms not otherwise defined in this supplement have the same meaning as set forth in the Prospectus or Statement of Additional Information. ALL FUNDS Effective September 3, 2008, the following individual is added to the “Independent Trustees” segment of the “Trustees and Executive Officers of the Trust” section on page 2. Name, Address and Date of Birth Position(s) Held with Trust Termof Office* and Length of Time Served Principal Occupation(s) During Past Five Years Numberof Portfolios in Fund Complex Overseen by Trustee Other Board Memberships Held by Trustee INDEPENDENT TRUSTEES Adela Cepeda c/o The Consulting Group 222 Delaware Avenue Wilmington, DE19801 Birthdate: 1958 Trustee Since 2008 President, A.C. Advisory, Inc. (1995-present) 11 Director, Amalgamated Bank of Chicago; Trustee, MGI Funds (Mercer); Trustee, UBS Funds; Director, Ft. Dearborn Income Securities Effective June 30, 2008, for the purposes of revising information about existing trustees and officers of the Trust, the following replaces the “Interested Trustees” and “Officers” segments of the “ Trustees and Executive Officers of the Trust” section beginning on page 4 of the SAI Name, Address and Date of Birth Position(s) Held with Trust Termof Office* and Length of Time Served Principal Occupation(s) During Past Five Years Numberof Portfolios in Fund Complex Overseen by Trustee Other Board Memberships Held by Trustee INTERESTED TRUSTEES Laurie A. Hesslein Citigroup Global Markets Inc. (“CGM”) 787 Seventh Ave., 15th Floor New York, NY 10019 Birthdate: 1959 Trustee Since 2006 Managing Director, Productivity Improvement and Re-engineering, Citigroup, Inc. (2008-present), Managing Director, Chief Administrative Officer, Private Client Group, Citi Smith Barney (2004-2008); Managing Director, Investment Products, Private Client Group, Smith Barney (2003-2006); Director and member of the Audit Committee, CitiStreet, Retirement Plan Record Keeper (2002-present); Interested Director, Vice President of a 501(c)(3) public charity which hosts Citi Impact Funding Trust (Citi GIFT), a donor-advised fund (2000-current). 11 None W. Thomas Matthews CGM 453 Banks Mill Road SE Aiken, SC 29801 Birthdate: 1949 Trustee Since 2006 Retired; Advisor, Smith Barney (2005- 2007); previously President and Chief Executive Officer, Smith Barney (2002-2005). 11 None OFFICERS James J. Tracy CGM 787 Seventh Avenue, 15th Floor New York, NY 10019 Birthdate: 1957 Chief ExecutiveOfficer and President Since 2007 Executive Vice President and Director of Business Development for Citi Global Wealth Management and the Director of Smith Barney’s Investment Advisory Services, oversees the Consulting Group, Portfolio Management Group, Smith Barney Advisor Program and Citi Institutional Consulting (2008-present); previously Great Lakes Regional Director, Smith Barney Private Client Group (2000-2006). N/A N/A James F. Walker CGM 787 Seventh Avenue, 32nd Floor New York, NY 10019 Birthdate: 1963 Chief Financial Officer and Treasurer Since 2007 Managing Director, CGM; Chief Operating Officer, Investment Advisory Services, Smith Barney (2006-present); previously Chief Administrative Officer, Merrill Lynch Global Private Client group since prior to 2002. N/A N/A Paul F. Gallagher The Consulting Group 222 Delaware Avenue 7thFloor Wilmington, DE 19801 Birthdate: 1959 Chief Legal Officerand Secretary Since 2007 Director and Associate General Counsel, CGM(2006-present); previously Senior Vice President and General Counsel, ICMA Retirement Corporation (2004-2006); Vice President and General Counsel, ICMA Retirement Corporation (1998-2003). N/A N/A Dominic Maurillo CGM 787 Seventh Avenue, 32nd Floor New York, NY 10019 Birthdate: 1967 Chief Operating Officer Since 2007 First Vice President, CGM (2007-present); previously Senior Vice President for D.F. King & Co., Inc. (1994-2007). N/A N/A Steven Hartstein CGM 485 Lexington Ave. New York, NY 10017 Birthdate: 1963 Chief Compliance Officer Since 2006 Director, CGM and Assistant Director, Investment Advisory Services Compliance, Smith Barney (2008-present); previously Senior Vice President, CGM and Assistant Director, Investment Advisory Services Compliance, Smith Barney (2006-2007); Senior Compliance Officer, Mercer Investment Consulting and Mercer Global Investments (2004-2006); Director and Senior Compliance Officer, UBS Global Asset Management (2002-2004). N/A N/A Carmen Z. Menendez- Puerto CGM 485 Lexington Ave. New York, NY 10017 Birthdate: 1961 Chief Anti-Money Laundering Compliance Officer Since 2006 Managing Director, CGM (2007-present); Director, Smith Barney Anti-Money Laundering program (2005-present); previously Director, CGM (2005-2006); Senior Vice President, CGM (2003-2004), First Vice President, Citibank Global Relationship Bank (2002-2003); Director, Smith Barney Equity Research Compliance (2003-2005). N/A N/A Israel Grafstein CGM 485 Lexington Ave. New York, NY 10017 Birthdate: 1974 Assistant Secretary Since 2006 Senior Vice President and Associate General Counsel, CGM (2008-present); previously First Vice President and Associate General Counsel, CGM (2006-2007); Legal Counsel, Credit Suisse Asset Management (2005); Associate at Herrick, Feinstein LLP (2004-2005); Regulatory Attorney, State of New Jersey Attorney General’s Office (2003-2004). N/A N/A LeRoy T. Pease III The Consulting Group 222 Delaware Avenue Wilmington, DE 19801 Birthdate: 1958 Vice President and Investment Officer Since 1996 Senior Vice President, CGM. N/A N/A Mark C. Kennard The Consulting Group 222 Delaware Avenue Wilmington, DE 19801 Birthdate: 1958 Vice President and Investment Officer Since 2004 Senior Vice President, CGM; previously Strategy Analyst, Smith Barney (1992-2007). N/A N/A Stephen M. Hagan The Consulting Group 222 Delaware Avenue Wilmington, DE 19801 Birthdate: 1968 Investment Officer Since 1997 Director, CGM (2008-present); previously Senior Vice President, CGM (2006-2007); First Vice President, CGM (2002-2005). N/A N/A Jay T. Shearon The Consulting Group 222 Delaware Avenue Wilmington, DE 19801 Birthdate: 1972 Investment Officer Since 2007 Vice President, CGM (2005-present); previously Assistant Vice President (2000-2005). N/A N/A Robert Seidel The Consulting Group 100 Light Street 4th Floor Baltimore, MD 21202 Birthdate: 1975 Investment Officer Since 2007 First Vice President, CGM (2006-present); previously Vice President, Legg Mason (1997-2006). N/A N/A Effective immediately, the sentence regarding counsel to the Trust under “COUNSEL AND INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM” on page 52 of the Statement of Additional Information is deleted. References to the counsel to Independent Trustees and independent registered public accounting firm remain unchanged. LARGE CAPITALIZATION GROWTH INVESTMENTS and LARGE CAPITALIZATION VALUE EQUITY INVESTMENTS Effective June 16, 2008, the following replaces the first sentence of the second paragraph under “Foreign Securities” on page 26 of the Statement of Additional Information: Large Capitalization Growth Investments and Large Capitalization Value Equity Investments may invest up to 10% of its assets in the securities of foreign issuers that are not traded on a U.S. exchange or the U.S. over-the-counter market.Small Capitalization Growth Investments and Small Capitalization Value Equity Investments may invest up to 10% of their assets in foreign securities, including emerging market securities. INTERNATIONAL EQUITY INVESTMENTS (the “Portfolio”) On May 27, 2008, the Trust’s Board of Trustees approved the hiring of Thornburg Investment Management, Inc. (“Thornburg”) as an investment sub-adviser to the Portfolio and approved the termination of Brandywine Global Investment Management, LLC as a subadviser to the Portfolio. Effective June 16, 2008, information pertaining to Brandywine Global Investment Management, LLC and its management of a portion of the Portfolio is deleted from the Statement of Additional Information. Effective June 16, 2008, the following is added to the section entitled, “Portfolio Manager Disclosure” on page 58 of the Statement of Additional Information: Portfolio Manager(s)— Thornburg Investment Management, Inc. Registered Investment Companies Other Pooled Investment Vehicles Other Accounts International Equity Investments, as of April 30, 2008 William V. Fries 17 registered investment companies with $26.8 billion 14 other pooled vehicles with $2 billion 12,601 other accounts with $12 billion Wendy Trevisani 9 registered investment companies with $20.8 billion 8 other pooled vehicles with $761 million 8,679 other accounts with $9 billion Lei Wang 9 registered investment companies with $20.8 billion 8 other pooled vehicles with $761 million 8,679 other accounts with $9 billion [Missing Graphic Reference] * Number of accounts and assets for which advisory fee is totally or partially based on performance as of April 30, 2008: RegisteredInvestment Companies OtherPooledInvestment Vehicles Other Accounts Accounts Assets Accounts Assets Accounts Assets William V. Fries None None None None 2 $854 million Wendy Trevisani None None None None 1 $95 million Lei Wang None None None None 1 $95 million The following is added to the section entitled, “Portfolio Manager Compensation” on page 74 of the Statement of Additional Information: Thornburg Investment Management, Inc.(“Thornburg”) The compensation of each portfolio and co-portfolio manager includes an annual salary, annual bonus, and company-wide profit sharing.Each manager currently named in the prospectus also owns equity shares in the sub-adviser, Thornburg.Both the salary and bonus are reviewed approximately annually for comparability with salaries of other portfolio managers in the industry, using survey data obtained from compensation consultants.The annual bonus is subjective.Criteria that are considered in formulating the bonus include, but are not limited to, the following:revenues available to pay compensation of the manager and all other expenses related to supporting the accounts managed by the manager, multiple year historical total return of accounts managed by the manager, relative to market performance and similar investment companies; the degree of sensitivity of the manager to potential tax liabilities created for account holders in generating returns, relative to overall return.To the extent that the manager realizes benefits from capital appreciation and dividends paid to shareholders of Thornburg, such benefits accrue from the overall financial performance of Thornburg. The following is added to the section entitled, “Potential Conflicts of Interest” on page 83 of the Statement of Additional Information: Thornburg Investment Management, Inc.(“Thornburg”) Most investment advisors and their portfolio managers manage investments for multiple clients, including mutual funds, private accounts, and retirement plans. In any case where a portfolio or co-portfolio manager manages the investments of two or more accounts, there is a possibility that conflicts of interest could arise between the manager’s management of a fund’s investments and the manager’s management of other accounts.These conflicts could include: · Allocating a favorable investment opportunity to one account but not another. · Directing one account to buy a security before purchases through other accounts increase the price of the security in the marketplace. · Giving substantially inconsistent investment directions at the same time to similar accounts, so as to benefit one account over another. · Obtaining services from brokers conducting trades for one account, that are used to benefit another account. The fund’s sub-adviser, Thornburg, has considered the likelihood that any material conflicts of interest could arise between a manager’s management of the fund’s investments and the manager’s management of other accounts. Thornburg has not identified any such conflicts that may arise, and has concluded that it has implemented policies and procedures to identify and resolve any such conflict if it did arise. The following replaces the disclosure related to Brandywine Global Investment Management, LLC contained in the section entitled, “Portfolio Manager Ownership Disclosure” on page 91 of the Statement of Additional Information: Thornburg Investment Management, Inc. All managers – None The following is added to thethe table entitled, “Consulting Group Capital Markets Funds - Subadvisers” on page 108 of the Statement of Additional Information, which is contained in the section entitled, “Proxy Voting Policies and Procedures Pursuant to Rule 38a-1 under the Investment Company Act of 1940” in Appendix B: Portfolio Subadviser International Equity Investments Thornburg Investment Management, Inc. Thornburg’s Policy on Proxy Voting is added to “Proxy Voting Policies and Procedures Pursuant to Rule 38a-1 under the Investment Company Act of 1940” in Appendix B beginning on page 106 of the Statement of Additional Information. Thornburg’s Policy on Proxy Voting is attached to this Supplement as Appendix A. On February 27, 2008, the Trust’s Board of Trustees approved the hiring of Marsico Capital Management, LLC (“Marsico”) as an investment sub-adviser to the Portfolio. The following supplements the disclosure contained in the section entitled, “Portfolio Transactions” beginning on page 41 of the Statement of Additional Information: A Sub-adviser may, in its sole discretion, enter into commission sharing arrangements in which it negotiates with a brokerage firm to pay standard commission rates for certain of its trades.Under these types of arrangements, a portion of the commission is set aside for research and/or brokerage-related services to be received by the Sub-adviser for the benefit of client accounts.The Sub-adviser shall seek to enter into these arrangements subject to all applicable current legal requirements. The following supplements the disclosure contained in the section entitled, “Portfolio Manager Disclosure” on page 58 of the Statement of Additional Information: Portfolio Manager(s)— Marsico Capital Management, LLC Registered Investment Companies Other Pooled Investment Vehicles Other Accounts International Equity Investments James G. Gendelman* 18 Registered investment companies with $12.5 billion 0 Other pooled investment vehicles 17 Other Accounts with $2.4 billion [Missing Graphic Reference] * Number of accounts and assets for which advisory fee is totally or partially based on performance as of January 31, 2008: RegisteredInvestment Companies OtherPooledInvestment Vehicles Other Accounts Accounts Assets Accounts Assets Accounts Assets James G. Gendelman None None None None None None The following supplements the disclosure contained in the section entitled, “Portfolio Manager Compensation” on page 74 of the Statement of Additional Information: Marsico Capital Management, LLC (“Marsico”) Compensation for Marsico’s portfolio managers and research analysts consists of a base salary (reevaluated at least annually), and periodic cash bonuses.Bonuses are typically based on two primary factors: (1) Marsico’s overall profitability for the period, and (2) individual achievement and contribution.In addition, Marsico’s portfolio managers and research analysts typically own equity interests in a company that indirectly owns Marsico.In addition to salary and bonus, portfolio managers and research analysts may participate in other Marsico benefits such as health insurance and retirement plans on the same basis as other Marsico employees. Portfolio manager compensation takes into account, among other factors, the overall performance of all accounts for which the manager provides investment advisory services.Portfolio managers do not receive special consideration based on the performance of particular accounts and do not receive compensation from accounts charging performance-based fees.Exceptional individual efforts are typically rewarded through salary readjustments and through greater participation in the bonus pool.Portfolio manager compensation comes solely from Marsico. Marsico does not tie portfolio manager compensation to specific levels of performance relative to fixed benchmarks.Although performance may be a relevant consideration, to encourage a long-term horizon for managing portfolios, Marsico evaluates a portfolio manager’s performance over periods longer than the immediate compensation period, and may consider a variety of measures such as the performance of unaffiliated portfolios with similar strategies and other measurements.Other factors that may be significant in determining portfolio manager compensation include, without limitation, effectiveness of the manager’s leadership within Marsico’s Investment Management Team, contributions to Marsico’s overall performance, discrete securities analysis, idea generation, ability to support and train other analysts, and other considerations. The following supplements the disclosure contained in the section entitled, “Potential Conflicts of Interest” on page 90 of the Statement of Additional Information: Marsico Capital Management, LLC (“Marsico”) As a general matter, Marsico faces the same need to balance the interests of different clients that any investment adviser with multiple clients might experience. Portfolio managers make investment decisions for each portfolio based on the investment objectives, policies, practices and other relevant investment considerations that the managers believe are applicable to that portfolio.Consequently, portfolio managers may purchase (or sell) securities for one portfolio and not another portfolio, or may take similar actions for different portfolios at different times. As a result, the mix of securities purchased in one portfolio may perform better than the mix of securities purchased for another portfolio.Similarly, the sale of securities from one portfolio may cause that portfolio to perform better than others if the value of those securities subsequently declines. The need to balance the interests of multiple clients may also arise when allocating and/or aggregating trades.Marsico often aggregates into a single trade order several individual contemporaneous client trade orders in a single security.Under Marsico’s Portfolio Management and Trade Management Policy and Procedures, when trades are aggregated on behalf of more than one account, Marsico seeks to allocate such trades to all participating client accounts in a fair and equitable manner.With respect to IPOs and other syndicated or limited offerings, it is Marsico’s policy to seek to ensure that over the long term, accounts with the same or similar investment objectives will receive an equitable opportunity to participate meaningfully and will not be unfairly disadvantaged.To deal with these situations, Marsico has adopted policies and procedures for allocating transactions across multiple accounts.Marsico’s policies also seek to ensure that portfolio managers do not systematically allocate other types of trades in a manner that would be more beneficial to one account than another.Marsico’s compliance department monitors transactions made on behalf of multiple clients to seek to ensure adherence to its policies. Marsico has adopted and implemented policies and procedures that seek to minimize potential conflicts of interest that may arise as a result of a portfolio manager advising multiple accounts.In addition, Marsico monitors a variety of areas, including compliance with primary fund guidelines, the allocation of securities, and compliance with its Code of Ethics. The following supplements the disclosure contained in the section entitled, “Potential Conflicts of Interest” on page 90 of the Statement of Additional Information: Marsico Capital Management, LLC All managers – None The following supplements the table entitled, “Consulting Group Capital Markets Funds - Subadvisers” on page 108 of the Statement of Additional Information, which is contained in the section entitled, “Proxy Voting Policies and Procedures Pursuant to Rule 38a-1 under the Investment Company Act of 1940” in Appendix B: Portfolio Subadviser International Equity Investments Marsico Capital Management, LLC Core Fixed Income Investments Metropolitan West Asset Management LLC Marsico’s Proxy Voting Policy and Proceduresis added to “Proxy Voting Policies and Procedures Pursuant to Rule 38a-1 under the Investment Company Act of 1940” in Appendix B beginning on page 106 of the Statement of Additional Information. Marsico’s Proxy Voting Policy and Procedures are attached to this Supplement as Appendix B. INTERNATIONAL FIXED INCOME INVESTMENTS (the “Portfolio”) Effective March 17, 2008, the following supplements the disclosure contained in the section entitled, “Portfolio Manager Disclosure” on page 63 of the Statement of Additional Information: Portfolio Manager(s)— PIMCO Registered Investment Companies Other Pooled Investment Vehicles Other Accounts International Fixed Income Investments Scott A. Mather* 7 Registered investment companies with $12.4 billion 2 Other pooled investment vehicles with $5.9 billion 8 Other accounts with $2.8 billion [Missing Graphic Reference] * Number of accounts and assets for which advisory fee is totally or partially based on performance as of February 29, 2008: RegisteredInvestment Companies OtherPooledInvestment Vehicles Other Accounts Accounts Assets Accounts Assets Accounts Assets Scott A. Mather None None None None 1 $259.7 million SAI_January 2, 2008_Supp_100308 APPENDIX A THORNBURG INVESTMENT MANAGEMENT, INC. AND THORNBURG INVESTMENT TRUST POLICY ON PROXY VOTING Policy Objectives This Policy has been adopted by Thornburg Investment Management, Inc. ( “TIM”) to facilitate the voting of proxies relating to portfolio securities in what it perceives to be the best interests of persons for whom TIM performs investment management services and is authorized and required to vote or consider voting proxies. Thornburg Investment Trust has delegated to TIM the authority to vote proxies relating to its portfolio securities in accordance with this Policy. This Policy is intended by TIM to constitute “written policies and procedures” as described in Rule 206(4)—6 under the Investment Advisers Act of 1940, as amended (the “Advisers Act”). This Policy is intended by Thornburg Investment Trust to constitute proxy voting policies and procedures referred to in Item 13 of Form N-1A adopted under the Investment Company Act of 1940, as amended (the “Investment Company Act”). Please see the Glossary of Terms for definitions of terms used in this Policy. Voting Objectives This Policy defines procedures for voting securities in each Account managed by TIM, for the benefit of and in the best interest of the Investment Client. The objective of voting a security in each case under this Policy is to seek to enhance the value of the security, or to reduce potential for a decline in the security’s value. This Policy does not prescribe voting requirements or specific voting considerations. Instead, this Policy provides procedures for assembling voting information and applying the informed expertise and judgment of TIM’s personnel on a timely basis in pursuit of the above stated voting objectives. A further element of this Policy is that while voting on all issues presented should be considered, voting on all issues is not required by this Policy unless specifically directed or required by an Investment Client. Some issues presented for a vote of security holders may not be relevant to this Policy’s voting objectives, or it may not be reasonably possible to ascertain what effect, if any, a vote on a given issue may have on the value of an investment.
